Citation Nr: 0825456	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for back pain.

2. Entitlement to service connection for neck pain.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for hearing impairment.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1981 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

The record shows that in 2007 the veteran moved from the 
Philippines to Nevada. 

In a report of contact, dated in January 2008, the veteran 
indicated that he wanted a videoconference hearing before the 
Board in Las Vegas, Nevada.  

To ensure procedural due process, the case is REMANDED to the 
Reno, Nevada Regional Office for the following action:

Schedule the veteran for a 
videoconference hearing at the VA 
facility in Las Vegas, Nevada. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


